Citation Nr: 0202117	
Decision Date: 03/06/02    Archive Date: 03/15/02

DOCKET NO.  99-21 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cheyenne, Wyoming.

In April 2000, the RO received a VA Form 21-526 (Veteran's 
Application for Compensation or Pension), with references to 
right ankle and cervical spine disabilities.  The veteran 
responded to the RO's request for completion of additional 
forms, but the RO has not further addressed this application, 
including the adequacy of the information provided by the 
veteran.  As such, the Board refers this matter back to the 
RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, and 
the RO has notified the veteran of the type of evidence 
needed to substantiate his claim.

2.  The veteran has been diagnosed with PTSD, and the 
evidence of record supports a causal relationship between 
this diagnosis and a verified in-service stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 (2001); 
66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  
Specifically, the RO has afforded the veteran two VA 
examinations in conjunction with his claim and has obtained 
records of reported treatment.  The VA's duty to notify the 
veteran of the evidence necessary to substantiate his claim 
has also been met, as the RO notified him of the need for 
such evidence in a September 1999 Statement of the Case.  See 
38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).  Moreover, the 
RO informed the veteran of these newly enacted provisions, as 
included in the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), in an April 2001 
letter.

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 3.303 
(2001).  

However, VA regulations reflect that symptoms attributable to 
PTSD are often not manifested in service and, in fact, may 
not develop until many years thereafter.  Accordingly, 
service connection for PTSD requires a current medical 
diagnosis of PTSD (presumed to include the adequacy of the 
PTSD symptomatology and the sufficiency of a claimed in-
service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2001); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).  Prior to March 7, 1997, 38 
C.F.R. § 3.304(f) required a "clear" diagnosis of PTSD.  See 
Notice, 64 Fed. Reg. 32,807-08 (June 18, 1999); 38 C.F.R. § 
3.304(f) (1996).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f).

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy and was not a POW, or the 
claimed stressor is not related to combat or POW experiences, 
the veteran's lay statements, by themselves, will not be 
enough to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(f); Gaines v. West, 11 Vet. 
App. 353, 357-58 (1998).  Such corroborating evidence cannot 
consist solely of after-the-fact medical evidence containing 
an opinion as to a causal relationship between PTSD and 
service.  See Moreau v. Brown, 9 Vet. App. at 396.

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  Post-service 
medical records confirm that he was first assessed as 
exhibiting PTSD symptoms in December 1997.  While an April 
1998 VA psychiatric examination did not reveal evidence of 
PTSD, a diagnosis of mild PTSD is contained in the report of 
an August 2000 VA psychiatric examination.  The Board is 
therefore satisfied that the requirement of a current 
diagnosis of PTSD has been met.

Nevertheless, the veteran's diagnosis of PTSD must be based 
upon either participation in combat with the enemy or a 
verified in-service stressor for service connection to be 
warranted, as noted above.  Again, a favorable medical 
opinion is insufficient, in and of itself, to predicate the 
grant of service connection for PTSD.  See Moreau v. Brown, 9 
Vet. App. at 396.  Thus, the question becomes whether the 
veteran either engaged in combat with the enemy during 
service or experienced a verified in-service stressor upon 
which the diagnosis of PTSD is predicated.

With regard to the question of whether the veteran 
participated in combat with the enemy during service, the 
Board observes that his military records indicate that he was 
not awarded such combat-related citations as the Purple Heart 
Medal or the Combat Infantryman Badge.  His military records 
indicate that his principal in-service duties included 
working as a flight engine technician and an aircraft 
maintenance specialist.  Moreover, his service medical 
records do not suggest any combat-related wounds or other 
incidents of treatment reflecting combat.  In short, there is 
no evidence of record to suggest participation in combat with 
the enemy during service.  

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a verified in-service 
stressor or stressors.  In this regard, the Board observes 
that he has reported coming under mortar attack while serving 
in Phnom Penh, Cambodia in November or December of 1973; 
being attacked in Komp Pong Chinang, Cambodia; and being 
stabbed while serving in Thailand in January 1974.  

A review of the veteran's claims file does not reflect that 
the reported attacks in Cambodia have been verified to date.  
However, it is clear from the service medical records that 
the veteran was stabbed during service.  In December 1973, he 
sustained a knife wound and subsequently underwent a 
splenectomy.  Treatment for this injury is indicated in a 
February 1974 service medical record and in subsequent 
periodic examination reports.  

Although it is not clear from the service medical records 
where the veteran was stationed at the time of this injury, 
service medical records from 1973 and 1974 reflect that he 
was located at various times in Taiwan, Thailand, and the 
Philippines.  Moreover, there is no indication that the 
service department has determined that his stab wound could 
be classified as an event resulting from willful misconduct 
and outside the line of duty.  Indeed, the RO has already 
granted service connection for the resultant splenectomy.  

Additionally, the Board has reviewed the veteran's two VA 
examination reports, as well as a VA hospitalization report 
from August to October of 1998, and finds that he has 
consistently cited the stabbing incident as an event recalled 
in his reported flashbacks.  He also described a stabbing 
incident from 1973 during his July 2001 hearing before the 
undersigned Board member.  Furthermore, the psychiatrist who 
conducted the August 2000 examination did not in any way 
suggest that an intervening event, or events, caused the 
veteran's current disability.

Moreover, the Board notes that, in the appealed April 1999 
rating decision, the RO predicated its denial on the finding 
that there was no verified in-service incident that was 
"outside the realm of normal human experience."  However, 
the proper standard in determining the sufficiency of an in-
service stressor, under the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV), is that the incident must 
be one in which the person "experienced, witnessed, or was 
confronted with an event that threatened death or serious 
injury, or a threat to the physical integrity of self or 
others" and had a response involving "intense fear, 
helplessness, or horror."  See Cohen v. Brown, 10 Vet. App. 
at 141 (citing DSM-IV at 427-28).  The sufficiency of a 
stressor is a medical determination, and the VA may not 
substitute its own judgment on this question.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1990).

Overall, the Board finds that the veteran has a current 
diagnosis of PTSD that is causally related to a verified in-
service stressor, namely the 1973 stabbing incident.  This 
fact pattern meets the criteria for service connection for 
PTSD under 38 C.F.R. § 3.304(f), and the veteran's claim is 
therefore granted.  See also 38 U.S.C.A. § 5107(b) (West 1991 
& Supp. 2001).


ORDER

The claim of entitlement to service connection for PTSD is 
granted.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

